Citation Nr: 0410623	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  04-03 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral tinnitus, to include entitlement to a 
separate evaluation for each ear.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran had active service from September 1941, to September 
1947, and from October 1947, to September 1961.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from a 
March 2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fargo, North Dakota, which granted 
service connection for bilateral tinnitus and assigned a single 10 
percent disability rating, effective October 2, 2002.  The veteran 
appealed this disability evaluation and requested the assignment 
of two separate 10 percent tinnitus evaluations (one for each 
ear).

For good cause shown, namely the veteran's advanced age, a motion 
to advance this case on the Board's docket has been granted under 
the authority of 38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 
20.900(c) (2003).


FINDINGS OF FACT

1.  Neither the old nor the new regulations referable to the 
evaluation of tinnitus are more favorable to the veteran.

2.  The veteran is already in receipt of a 10 percent disability 
rating, the schedular maximum, for service-connected bilateral 
tinnitus.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
disability evaluation in excess of 10 percent for service-
connected tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.87, Diagnostic Code 6260 (prior and subsequent to June 13, 
2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), redefined 
VA's obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)). 

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The United States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board emphasizes, however, that the veteran's argument on 
appeal is limited to his interpretation of governing legal 
authority.  He does not argue that his already service-connected 
disability has increased in severity or that such disability 
results in an unusual disability picture.  Rather, he asserts that 
application of existing law to the existing facts supports the 
assignment of separate 10 percent ratings: one 10 percent rating 
for each ear.  

In VAOPGCPREC 2-2004 (March 9, 2004), to be published at 70 Fed. 
Reg. *, VA's General Counsel held as follows, 

Under 38 U.S.C. § 5103(a), the Department of Veterans Affairs is 
not required to provide notice of the information and evidence 
necessary to substantiate a claim for separate disability ratings 
for each ear for bilateral service-connected tinnitus because 
there is no information or evidence that could substantiate the 
claim, as entitlement to separate ratings is barred by current 
Diagnostic Code (DC) 6260 and by the previous versions of DC 6260 
as interpreted by a precedent opinion of the General Counsel that 
is binding on all Department officials and employees.

Nevertheless, the Board notes that in a February 2003 letter, the 
RO advised the veteran of his role in the claims process, to 
include advising him as to the requirements of the VCAA and what 
evidence and information VA would obtain on a in connection with 
his claim of entitlement to service connection for tinnitus.  The 
letter explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  While this letter was sent prior to the 
March 2003 grant of service connection for bilateral tinnitus, and 
thus prior to the veteran's disagreement with the initial 10 
percent rating assignment, in the December 2003 statement of the 
case, the RO specifically advised the veteran that his 10 percent 
disability rating represented the highest schedular evaluation 
possible for tinnitus.  The December 2003 statement of the case 
also advised the veteran of the regulation change affecting 
Diagnostic Code 6260, effective June 13, 2003, and advised the 
veteran that there was no legal basis for the assignment of a 
separate rating for each ear due to tinnitus under either the old 
or new law.  In sum, the RO has clearly advised the veteran that 
VA regulations do not, in fact, allow for the assignment of 
separate ratings as contended on appeal.  

In the circumstances of this case, where there is no legal basis 
for a higher scheduler evaluation and no arguments have been made 
relevant to entitlement to an extra-schedular rating, a remand for 
additional notification or development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  And, 
since the RO has provided the veteran with specific notice 
relevant to the legal basis for the denial of his claim, the Board 
finds that there is no prejudice in proceeding with the claim at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
cf. Sutton v. Brown, 9 Vet. App. 553, 567 (1996).

Entitlement to a Higher Initial Disability Rating for Bilateral 
Tinnitus, Including Entitlement to a Separate Rating for Each Ear

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 
4 (2003).  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2003).  

The veteran is now service-connected for bilateral tinnitus, which 
is assigned a 10 percent disability rating pursuant to 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2003), effective March 11, 2002.  This 
10 percent rating is the maximum schedular rating available for 
tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.  In 
December 2003, the veteran applied for a higher rating, 
specifically arguing entitlement to the assignment of a separate 
10 percent rating for each ear.  

The regulation at 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
revised effective June 13, 2003, to add additional notes following 
the Diagnostic Code.  Relevant to the veteran's appeal, Note (2), 
as revised, sets out:

[a]ssign only a single evaluation for recurrent tinnitus, whether 
the sound is perceived in one ear, both ears, or in the head.

38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) as amended and 
published at 68 Fed. Reg. 25,822, 25,823 (May 14, 2003).

The veteran and his representative argue that since the veteran's 
claim was still in an active stage at the time of the regulation 
change, the amended Diagnostic Code 6260, effective after the 
original date of the veteran's claim, cannot be applied to his 
claim.  They submit that retroactive regulation application, as 
addressed in VAOPGCPREC 7-2003 (November 19, 2003) (Application of 
Veterans Claims Assistance Act of 2000 to Claims Pending on Date 
of Enactment), is not appropriate.  In this precedential opinion 
VA's General Counsel ruled that,

[p]ursuant to Supreme Court and Federal Circuit precedent, when a 
new statute is enacted or a new regulation is issued while a claim 
is pending before VA, VA must first determine whether the statute 
or regulation identifies the types of claims to which it applies.  
If the statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when it 
took effect would produce genuinely retroactive effects.  If 
applying the new provision would produce such retroactive effects, 
VA ordinarily should not apply the new provision to the claim.  If 
applying the new provision would not produce retroactive effects, 
VA ordinarily must apply the new provision.

VAOPGCPREC 7-2003, p. 17.  As discussed below, however, the May 
14, 2003, regulation changes, effective June 13, 2003, merely 
clarify long-standing VA practice and as such, no retroactive 
effect is produced in applying the amended Diagnostic Code 6260 to 
the veteran's claim.  

Additionally, as noted above, the RO advised the veteran of the 
regulatory changes in the statement of the case issued in December 
2003, and, the veteran specifically references this regulatory 
change in his December 2003 notice of disagreement, as well in 
later documents of record.  Therefore, there is no prejudice in 
the Board's consideration of the amended regulation in this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

The Board emphasizes that the cited-to amendments do not contain 
any substantive changes in the regulation that affect this 
particular case, but instead act as clarification.  In effect, the 
revised regulations amend the Rating Schedule to state more 
explicitly the method of evaluation of tinnitus under Diagnostic 
Code 6260 that has existed throughout the entire period of this 
appeal.  The intended effect of this action is to codify a long-
standing VA practice by stating that recurrent tinnitus will be 
assigned only a single 10 percent evaluation - whether it is 
perceived in one ear, both ears, or somewhere in the head.  68 
Fed. Reg. at 25,822.

In a precedential opinion, VA's General Counsel ruled that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, and as 
amended as of that date, authorized only a single 10 percent 
disability rating for tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral or in the head.  VAOPGCPREC 2-
2003 (May 22, 2003).  In reaching its holding, the General Counsel 
noted VA's discussion of the nature of tinnitus in a recent notice 
of proposed rulemaking concerning the rating schedule provision 
governing tinnitus, published at 67 Fed. Reg. 59,033 (2002).  The 
notice of proposed rulemaking indicated that true tinnitus, i.e., 
the perception of sound in the absence of an external stimulus, 
appears to arise from the brain rather than the ears.  


VA's General Counsel found that, 

[t]he undifferentiated nature of the source of the noise that is 
tinnitus is the primary basis for VA's practice, as reflected in 
the notice of proposed rulemaking, of rating tinnitus as a single 
disease entity.  

VAOPGCPREC 2-03, p. 3.  

VA's General Counsel therefore determined that the original and 
revised versions of Diagnostic Code 6260, even prior to the most 
recent regulatory amendments, authorized assignment of only a 
single 10 percent rating for tinnitus, regardless of whether it 
was perceived as unilateral, bilateral or in the head, and 
specifically precluded the assignment of separate ratings for 
bilateral tinnitus.  Thus, VA's General Counsel concluded that the 
most recent regulatory amendment, effective June 13, 2003, 
involved no substantive change.  Id.  The Board observes that 
precedential opinions of VA's General Counsel are binding on the 
Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 
14.507(b) (2003); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  

The Board recognizes that the veteran and his representative argue 
that VAOPGCPREC 2-03 is inadequate and incomplete as it does not 
discuss the applicability of 38 C.F.R. § 4.25(b), and, is 
inapplicable to the veteran's appeal as it was issued after the 
original date of the veteran's claim.  However, the Board again 
emphasizes that as the changes at 38 C.F.R. § 4.87, Diagnostic 
Code 6260 merely made explicit what had been a long-standing VA 
practice regarding the evaluation of bilateral tinnitus, and made 
no substantive change to the rating criteria, neither the old or 
new version of the regulation is more favorable to the veteran.  
Moreover, adjudicating this claim at the present time does not 
prejudice the veteran insofar as the veteran and his attorney 
offered the argument that the Rating Schedule supports the 
assignment of a 10 percent rating and the RO, in its reasons and 
bases for the denial on appeal and in the statement of the case, 
clearly advised the veteran that the Rating Schedule as in effect 
at the time of the decision did not, in fact, allow for such 
separate evaluations for tinnitus.  The veteran and his attorney 
were obviously aware of VA's policy and directed all appellate 
arguments towards VA's interpretation and application of the 
governing regulations.  Thus, no prejudice results in not further 
advising the veteran as to the clarifying language in the amended 
regulation.  See Bernard, supra.

The Board does, however, recognize the argument put forth by the 
veteran that the  assignment of separate ratings is dependent upon 
a finding that the disease entity is productive of distinct and 
separate symptoms, and that it is only the evaluation of the same 
"disability" or the same "manifestations" under various diagnoses 
that is not allowed.  See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  The veteran and his attorney argue 
that 38 C.F.R. § 4.25(b) is applicable to the veteran's claim for 
separate ratings for each ear.  As discussed previously, the 
contention raised is that the pre-amended Diagnostic Code 6260 is 
the proper rating criteria.  Specifically, applying the 2002 
version of Diagnostic Code 6260, the veteran and his 
representative argue that absent clear statutory language 
indicating that the 10 percent evaluation is applicable to 
bilateral or unilateral tinnitus, 38 C.F.R. § 4.25(b) allows for 
separate 10 percent ratings for each ear affected by tinnitus.  
Upon consideration of 38 C.F.R. § 4.25(b), however, the Board 
finds that tinnitus cannot be considered two separate disabilities 
merely because it is perceived to affect two ears.  The Board 
recognizes the argument put forth by the veteran that in his case, 
as opposed to the general medical principles cited in the General 
Counsel opinion, his tinnitus does, in fact, separately affect 
each ear.  The record does not reflect, however, that the veteran 
possesses a recognized degree of medical knowledge to contradict 
the findings utilized in VA rulemaking, see Espiritu v. Derwinski, 
2 Vet. App. 492 (1992), and the Board is bound to apply governing 
VA legal authority, to include precedential General Counsel 
opinions.  As the General Counsel opinion makes clear, the disease 
entity of "tinnitus" has but one symptom, namely the perception of 
sound in the brain without acoustic stimulus.  Due to the fact 
that tinnitus does not produce separate and distinct symptoms, the 
assignment of separate ratings for the right and the left ear is 
not appropriate.  The governing rule is that only a single 10 
percent disability rating is authorized for tinnitus, regardless 
of whether the tinnitus is perceived as unilateral, bilateral or 
in the head.  VAOPGCPREC 2-03.  Hence, a separate 10 percent 
rating for each ear is not warranted.  

In sum, VA's Rating Schedule contemplates that tinnitus (like a 
number of other conditions listed in the Rating Schedule) is but a 
single disability whether one or both ears are involved, and that 
separate ratings per ear are not permitted.  See VAOPGCPREC 2-03.  
On this point, the denial of the veteran's claim is based on a 
lack of entitlement under the law.  The law, in particular the 
regulation governing schedular evaluation of tinnitus, is 
dispositive of this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

Here, the Board continues to note that the veteran does not argue 
- and the evidence does not suggest - that the symptoms 
attributable to tinnitus would be more appropriately evaluated 
under any alternate Diagnostic Code, or that tinnitus results in 
unusual disability.  Thus, the Board finds no basis upon which to 
assign a higher disability evaluation despite consideration of the 
potential application of the various provisions of 38 C.F.R. Parts 
3 and 4 (2003), to include 38 C.F.R. § 3.321(b)(1) (2003).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for bilateral tinnitus, to include entitlement to a 
separate evaluation for each ear, is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



